Coleman, J.
In denying the original motion (188 Misc. 546), I held that the parties sought to be brought in are not “ indispensable ” within the meaning of section 193 of the Civil Practice Act, and I see no reason to change my mind in that respect. It was upon the ground that they were “ indispensable ” that the defendants made their motion. Upon the motion for reargument, I have considered whether those parties are “ conditionally necessary parties ” who might be brought in. Assuming that they are proper parties, they are not for that reason conditionally *200necessary parties (Twelfth Annual Report of N. Y. Judicial Council, 1946, p. 168). Subdivision 1 of section 198 defines a “ conditionally necessary party ” as “ A person who is not an indispensable party, but who ought to be a party if complete relief is to be accorded between those already parties * * *9?
It seems to me that the bringing in of these new parties would not aid in according complete relief “ between those already parties ”, but might aid in according such relief between the present defendants and those new parties, and I repeat the suggestion I made in my earlier opinion as to the advisability of proceeding under section 193-a of the Civil Practice Act.
The motion to reargue is granted; and upon reargument my original ruling stands. The stay contained in the order to show cause is vacated.
Order signed.